DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is sent in response to Applicant’s Communication received 9/24/2020 for application number 17/031,473. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.

Claims 1 – 18 are presented for examination.

Drawings
The drawings filed 9/24/20 are deemed acceptable for examination proceedings.

Claim Objections
Claims 14-18 are objected to because of the following informalities: the claims are dependent of claim 7, which is not a system claim.  For the purpose of examination, it is assumed that the claims 14, 15 and 18 are dependent upon claim 13, and claims 16 and 17 are dependent upon claim 15.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chodakowski et al. (US Patent Application 2018/0107358; hereinafter Chodakowski) in view of Fisher et al. (WO 2011/022014; hereinafter Fisher).

As to independent claim 1, Chodakowski teaches a method [Para 0034 - These graphical elements 206a, 206b may be manipulated (e.g., moved, resized, etc.) by a user with a mouse, cursor, stylus, or the like, to compensate for the physical misalignments and/or differing resolutions or pixel densities of the display screens 204a, 204b] comprising:
[Fig. 5, Para 0038 - a cursor 500 or other graphical object 500 that moves across the display screens 204a, 204b may follow a straight line, regardless of the vertical position of the cursor 500 or graphical object 500 as it travels across the display screens 204a, 204b];
detecting, by the computing device, a correction in the first path associated with the second display buffer [Para 0039 - the monitor unification module 1100 may take into account bezels around the display screens 204a, 204b as well as any distance between the bezels of the two display screen 204a, 204b. The thickness of the bezels, as well as the distance between the bezels of the monitors 200, 202, may affect the appearance of graphical objects as they move across the display screens 204a, 204b – Examiner notes that the thickness of the bazels between the two displays is detected]; and
adjusting, by the computing device, a position of the second display buffer relative to the first display buffer based on the detected correction [Para 0040 - Bezels and any distance between the bezels may, in certain embodiments, be ignored (treated like they don't exist) for graphical objects that span the display screens 204a, 204b. This would enable all of a graphical object to be seen when spanning the display screens 204a, 204b].
Although Chodakowski teaches a straight line path of a movement of a graphical object, Chodakowski does not explicitly teach:

However, Fisher teaches in the same field of endeavor:
determining, by the computing device, a first path corresponding to the movement of the graphical object from a first location in the first display buffer to a second location in the second display buffer;
[Page 6, lines 23-29 – Fisher teaches a display buffer for each display device]

    PNG
    media_image1.png
    78
    616
    media_image1.png
    Greyscale

[Fig. 3, Page 7, line22 – Page 8, line 12 – Fisher teaches a movement of a graphical object caused by a user input from one display to a target display]

    PNG
    media_image2.png
    223
    609
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    298
    635
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in art, having the teachings of Chodakowski and Fisher at the time of filing, to modify the system for multiple display unification disclosed by Chodakowski to include the concept of configuration of additional display devices taught by Fisher to overcome challenges of interaction across multiple display devices [Fisher, page 2, lines 1-8].
One of the ordinary skill in the art wanted to be motivated to include the concept of configuration of additional display devices taught by Fisher to overcome challenges of interaction across multiple display devices [Fisher, page 2, lines 1-8].

As to dependent claim 2, Chodakowski and Fisher teach the method of claim 1.
Chodakowski further teaches: further comprising:
fitting, by the computing device, a first curve to the first path;
detecting, by the computing device, a discontinuity in a first portion of the first curve corresponding to the second display buffer; and
determining, by the computing device, that an error exists in the alignment between the first display buffer and the second display buffer based on the detected discontinuity in the first [Para 0040 – the monitor unification module 1100 may gather information about bezel width and any distance between the bezels from a user, from the monitor itself (such as from Extended Display Identification Data (EDID) data), or other sources so that these factors may be taken into account when displaying or translating graphical objects across the display screens 204a, 204b  - Examiner notes that the gap between displays are factored in when aligning objects between two displays].

As to dependent claim 3, Chodakowski and Fisher teach the method of claim 1.
Fisher further teaches: further comprising:
fitting, by the computing device, a second curve to a second portion of the first path corresponding to the first display buffer;
projecting, by the computing device, the second curve toward the second display buffer;
adjusting, by the computing device, an alignment of the second display buffer relative to the first display buffer such that the projected curve intersects the second location [Fig. 3, Page 13, line 17- Page 14, line 3].

As to dependent claim 4, Chodakowski and Fisher teach the method of claim 3.
Chodakowski further teaches: further comprising: 
determining, by the computing device, a second path corresponding to movement of a second graphical object from a third location in the first display buffer to a fourth location in the second display buffer; 
[Fig. 7-9].

As to dependent claim 5, Chodakowski and Fisher teach the method of claim 3.
Chodakowski further teaches: further comprising: 
determining, by the computing device, a third path corresponding to movement of a third graphical object from a fifth location in the second display buffer to a sixth location in the first display buffer; 
adjusting, by the computing device, the alignment of the second display buffer relative to the first display buffer based on the first path and the third path [Fig. 7-9].

As to dependent claim 6, Chodakowski and Fisher teach the method of claim 1.
Fisher further teaches: further comprising: 
detecting, by the computing device, a new connection to the second display device [Fig. 9, Step S1]; 
in response to detecting the new connection to the second display device: 
generating, by the computing device, the second display buffer corresponding to the second display device [Page 6, lines 23-29 – Fisher teaches generating a display buffer for each display device], 
generating, by the computing device, a prompt in the second display buffer at the second location , 

receiving, by the computing device, user input with respect to the prompt at the second location; and 
adjusting, by the computing device, the position of the second display buffer relative to the first display buffer in response to receiving the user input [Page 7, lines 22- Page 8 line 2 – Fisher teaches asking the user to click on the target 24. Upon receiving the input, the device can determine where the new display is located and make necessary adjustments].

As to independent claims 7 and 13, the claims are substantially similar to claim 1 and are rejected on the same ground.

As to dependent claims 8 and 14, the claims are substantially similar to claim 2 and are rejected on the same ground.

As to dependent claims 9 and 15, the claims are substantially similar to claim 3 and are rejected on the same ground.

As to dependent claims 10 and 16, the claims are substantially similar to claim 4 and are rejected on the same ground.

As to dependent claims 11 and 17, the claims are substantially similar to claim 5 and are rejected on the same ground.

As to dependent claims 12 and 18, the claims are substantially similar to claim 6 and are rejected on the same ground.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leppanen et al. (US Patent Application 2015/0268917) teaches a system that senses and compensates for the misalignment of multiple displays.

Morton et al. (US Patent Application 2015/0205561) teaches methods for configuring multiple displays for use with a device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176